Motion Granted; Appeal Dismissed and Memorandum
Opinion filed November 4, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00363-CV
____________
 
ALVIN COMMUNITY COLLEGE, Appellant
 
V.
 
MANHATTAN CONSTRUCTION COMPANY, Appellee
 

 
On Appeal from the 149th District Court
Brazoria County, Texas
Trial Court Cause No. 46980
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 12, 2010.  On October 29, 2010, the
parties filed an agreed motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Seymore, Boyce and
Christopher.